Citation Nr: 0013498	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  91-43 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for residuals of a right knee 
injury, and if so, whether the veteran is entitled to service 
connection for residuals of that injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from August 1964 to August 
1968.

This appeal arises from a May 1991 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
regional office (RO), in which the RO determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a right knee disability.  The 
veteran's notice of disagreement was received in August 1991.

In a decision dated in August 1998, the Board remanded the 
claim to the RO for issuance of a statement of the case, and 
an opportunity for the veteran to submit a substantive 
appeal.  That development was completed and the veteran 
submitted a substantive appeal.  At a hearing held at the 
Board in January 2000, the veteran offered testimony before 
the undersigned as to the issue on appeal.

At the January 2000 hearing the veteran raised the issues of 
entitlement to service connection for a left knee disability 
and entitlement to an increased evaluation for post-traumatic 
stress disorder.  The Board also pointed out in its August 
1998 decision that the veteran had raised a claim of 
entitlement to service connection for a back disability.  
There is no record that the RO has adjudicated these claims.  
Where the veteran raises a claim that has not yet been 
adjudicated, the proper course is to refer that issue to the 
RO.  Bruce v. West, 11 Vet. App. 405 (1998).  These issues 
are, accordingly, referred to the RO for adjudication.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
residuals of a right knee injury in an unappealed decision 
dated in January 1980.  The veteran was notified of that 
decision but did not submit a timely appeal.

2.  Additional evidence received since that time, including 
the opinions of private physicians relating a current right 
knee disability to service, is not cumulative and is so 
probative that it must be considered in order to fairly 
adjudicate the claim.

3.  The evidence is in favor of a conclusion that the veteran 
has a current right knee disability, namely fusion of the 
right knee as a result of surgery necessitated by 
osteoarthritis and instability, that was incurred as the 
result of an injury during service.

CONCLUSION OF LAW

1.  The RO's January 1980 decision denying service connection 
for residuals of a right knee injury is final.  38 U.S.C.A. 
§ 7105 (West 1991); 20 C.F.R. §§ 20.302, 20.1103 (1999).

2.  Evidence received since the RO denied entitlement to 
service connection for residuals of a right knee injury is 
new and material and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1999)

3.  A current right knee disability was incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

When a claim is denied by the RO, and the claimant fails to 
timely appeal by filing a notice of disagreement within the 
one-year period following the decision as prescribed in 38 
U.S.C.A. § 7105(b)(1), that decision becomes final and the 
claim may not "thereafter be reopened or allowed, except as 
may otherwise be provided by regulations not inconsistent 
with" title 38 of the United States Code. 38 U.S.C.A. § 
7105(c); see also Person v. Brown, 5 Vet. App. 449, 450 
(1993) (failure to appeal an RO decision within the one-year 
period renders the decision final).

The exception to these rules occurs when "new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the VA shall reopen the claim and 
review the former disposition of the claim."  38 U.S.C.A. § 
5108; see also 38 U.S.C.A. § 7104(b); Spencer v. Brown, 4 
Vet. App. 283, 286-87 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 
1994); Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); 
see generally Suttmann v. Brown, 5 Vet. App. 127, 135-36 
(1993) (applying § 5108 provisions for reopening final claims 
to RO decisions rendered final by operation of § 7105(c)).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has specifically held that the Board may not 
consider a previously and finally disallowed claim unless new 
and material evidence is presented, and that before the Board 
may reopen such a claim, it must so find.  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996); Fulkerson v. West, 12 
Vet App 268 (1999).  "Moreover, once the Board finds that no 
such evidence has been offered, that is where the analysis 
must end."  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), the Court 
held that the Board must perform a two-step analysis when a 
veteran seeks to reopen a final decision based on new and 
material evidence.  First, it must determine whether the 
evidence presented or secured since the last final 
disallowance is "new and material."  Id.  If it is, the 
Board must then reopen the claim and "evaluate the merits of 
the veteran's claim in light of all the evidence, both new 
and old."  Id.; see also Evans v. Brown, 9 Vet. App. 273 
(1996).  In Elkins v. West, 12 Vet App 209 (1999) (en banc) 
the Court held that the decision of the Federal Circuit in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), required the 
replacement of the two-step Manio test with a three-step 
test.

Under the three step test announced in Elkins, VA must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) so as to have a finally 
denied claim reopened under 38 U.S.C. § 5108.

The provisions of 38 C.F.R. § 3.156(a) define new and 
material evidence as:

[E]vidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.

Second, under the Elkins three step analysis, if new and 
material evidence has been presented, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence of record in support of the claim, presuming its 
credibility, the claim as reopened (and as distinguished from 
the original claim) is well grounded pursuant to 38 U.S.C. § 
5107(a).  Third, if the claim is well grounded, VA may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist under 38 U.S.C. § 5107(a) 
has been fulfilled.  Winters v. West, 12 Vet. App. 203 
(1999).

The evidence received since the RO's January 1980 decision 
includes statements from Joseph Isaacson, M.D., and Mark J. 
Ghilarducci, M.D., in which they reported that they had 
treated the veteran for a current right knee disability, 
which, in their opinions was related to an injury in service.  
These statements constitute the first medical evidence 
linking a current right knee disability to service.  As such 
they are not cumulative and are so significant that they must 
be considered in order to fairly adjudicate the veteran's 
claim.  The Board concludes that the statements from Drs. 
Isaacson and Ghilarducci constitute new and material evidence 
sufficient to reopen the veteran's claim.

Well-Grounded Claim

The threshold question to be answered is whether the 
appellant has presented evidence of a well grounded claim, 
that is, a claim which is plausible and meritorious on its 
own or capable of substantiation.  If he has not, his appeal 
must fail and the Board has no duty to further assist him 
with the development of his claim.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995); see also Epps v. Gober, 126 F.3d 1464 (1997) 
cert. denied 118 S.Ct. 2348 (1998).

Under the provisions of 38 C.F.R. § 3.303(b), chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clearcut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that a 
condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
Clyburn v. West, 12 Vet. App. 296 (1999); Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

Alternatively, service connection may be established under § 
3.303(b) by evidence of (i) the existence of a chronic 
disease in service or during an applicable presumption period 
and (ii) present manifestations of the same chronic disease.  
Brewer v. West, 11 Vet. App. 228, 231 (1998).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Sacks v. West, 
11 Vet. App. 314, 315 (1998); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Lay assertions of medical causation or 
diagnosis cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes for determining whether 
the claim is well grounded, unless the evidentiary assertion 
is inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In this case the service medical records show that the 
veteran injured his right knee in a fall in December 1964, 
and was treated for cellulitis in the right knee in January 
1965.  Thus there is competent evidence of an inservice 
injury.  There is also competent evidence of a current right 
knee disability.  Dr. Ghilarducci reported in April 1999, and 
Dr. Isaacson reported that the veteran had undergone two 
complete tibial and fibular reconstructions.  There is also 
competent evidence of a nexus between the current right knee 
disabilities and the inservice injury.  As noted above both 
Drs. Isaacson and Ghilarducci have expressed the opinion that 
the current right knee disabilities were the result of the 
inservice injury.  On the basis of this record the Board 
concludes that the veteran has met all three of the Caluza 
elements for a well-grounded claim.

Merits Based Adjudication

Once it is determined that the claim is well grounded, the 
claim is adjudicated on the merits.  At the merits stage 
there must be evidence in support of each of the three Caluza 
elements discussed above.  The analysis at the merits stage, 
however, is not the same as at the well groundedness stage.  
The credibility of the evidence is not presumed at the merits 
stage.  Hickson v. West, 12 Vet. App. 247 (1999).

The only reported injury to the right knee is that which 
occurred during service in December 1964.  The service 
medical records document that the veteran had fallen and had 
gravel in the knee.  Dr. Isaacson reported that when he first 
treated the veteran's right knee in November 1978, he found 
scar tissue and four encapsulated pieces of debris in the 
knee with more foreign matter imbedded in the ligaments of 
the tibia and fibula.  The findings in 1978 were consistent 
with the injury reported during service.  Dr. Isaacson 
reported that he had consulted with the chief of orthopedics 
at a university medical school, and that they both had 
concluded that the current right knee instability and 
osteoarthritis was directly caused by the injury in service.  
Dr. Ghilarducci, essentially echoed these conclusions in his 
April 1999 statement.  

In summary, all of the medical professionals who have 
expressed an opinion, have concluded that the veteran has a 
current right knee disability that was caused by the injury 
in service.  That disability consists of the instability and 
osteoarthritis which ultimately necessitated fusion of the 
right knee.  

There is some evidence against the veteran's claim.  There is 
no documentation of treatment for a right knee during the 
period between 1965 and the late 1970s, and Dr. Isaacson 
misreported some aspects of the veteran's inservice injury.  
For instance, he reported that the veteran had sustained a 
"shrapnel" injury in the right knee, while the service 
medical records show that he had gravel in the knee.  Dr. 
Isaacson reported that the veteran's inservice injuries had 
occurred in 1965 and 1966, while the service medical records 
show a single injury in 1964 with additional treatment in 
1965.  However, these are relatively minor discrepancies, and 
are outweighed by the fact that Dr. Isaacson's findings were 
consistent with the actual inservice injury, and the 
unanimous medical opinions linking that injury to a current 
disability.  The Board concludes that the evidence is in 
favor of the grant of service connection for residuals of a 
right knee injury.


ORDER

The claim for service connection for residuals of a right 
knee disability is reopened and granted.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

